TbulTj J.,
delivered the opinion of the court.
It has always been, is now, and we trust ever shall be, the law in criminal cases that, where there are two reasonable hypotheses arising out of and supported by the evidence, it is the duty of the jury to adopt the hypothesis consistent with innocence, even though the hypothesis of guilt be the more probable. It is likewise the law that it is the duty of the jury to reconcile the proven facts and circumstances with the theory of innocence, if such can reasonably be done. It is also true that there is no presumption of guilt permitted by the law, and that a reasonable doubt can arise from a want of’evidence as well as from the evidence itself. The instructions asked by the defendant and refused by the court stated these propositions of law with substantial accuracy, and, as no instructions were granted him announcing these principles, we cannot safely affirm that no harm was done the cause of the defendant, and this judgment must be reversed. Hale v. State, 72 Miss., 140, 16 South., 387; Owens v. State, 80 Miss., 499, 32 South., 152.
We again urge upon trial courts that they should not experiment as to how few instructions they can grant defendant and still be sustained, but should see that every right which he is guaranteed under the law is liberally granted to the defendant, and leave the final decision upon the facts to the fairness and common sense of the juries. If this course is adopted an equal number' of convictions will be had, more judgments will be affirmed, the interest of the state be better served, and the expenses of the courts considerably diminished.

Reversed and remanded.